Rothkock, J.
1. taxation: P°urposes?ipal erty.ipi°p — I. The land upon which the tax in controversy was levied and paid consists of about one hundred and twenty-one acres, and is situated in the eastern part of the city. There are no buildings upon it. It is enclosed with fences, and has been used exclusively for agricultural purposes. It.is bounded on the west by Stewart’s Addition to the city, which is subdivided into blocks and lots, and some four or live of the streets running east and west through this addition at their east ends abut against the land in question. The land on the south of that belonging to plaintiffs is laid off into lots. There is a cemetery which, from an examination of the map of the city, seems to have been taken in a square from the west part of plaintiffs’ land. As is usual in cases of this character, there is a conflict in the evidence, and it is a difficult question, even wdth the aid of a map, to determine whether this land should be held to be taxable within the rules established bv this court in a number of cases. Indeed, adjudicated cases aid but little in the determination of questions of this character, where no two cases can be found precisely similar in their facts. As is said in Fulton v. The City of Davenport, 17 Iowa, 404, “difficult as the task will be, it is apparent, that every such case, will have to be determined upon its own peculiar circumstances, without regard to any definite or fixed rule, and hence, doubtless, the decision in some instances will appear quite arbitrary, and perhaps unsatisfactory.”
In that case the court adopted the following rule: “"When the proprietors of undedicated town property, being locally within the corporate limits, hold such close proximity to the settled and improved parts of the town that the corporate authorities cannot open and improve its streets and alleys, and extend to the inhabitants thereof its usual police regulations and advantages, without incidentally benefiting- such proprietors in their personal privileges and accommodations, or in *462the enhancement of their property, then the power to tax the same arises * * * *
We.think the court below did not err in holding .that the land ol‘ the plaintiffs was taxable for city purposes within the above rule. It appears that some of the streets in Stewart’s Addition, which have their terminii upon the west line of plaintiffs’ land, have been worked and improved by the city to some extent. Many of the lots in Stewart’s Addition have been improved by the erection of dwelling houses thereon. Some of these buildings are situated quite near the plaintiffs’ land. From twenty to thirty families reside within two blocks of the west line. There is a church, and one of the city school houses, within two blocks. The eastern part of the city has doubled its population in the last eight years, and Stewart’s Addition, as one of the witnesses expresses it, “has had its portion of improvements.” It also appears from the evidence that one of the plaintiffs at one time stated that he intended to divide the land into lots just as soon as he could get “ big enough figures for it.” These facts, and others disclosed in the evidence, lead us to the conclusion that the city cannot improve its streets leading to the plaintiffs’ property without incidentally enhancing its value as city property, and that the growth of the city in that direction will produce the same result.
II. A question is made by defendant as to whether it is, liable in any event for municipal taxes illegally levied and collected by its treasurer, and by him paid over to the city authorities. This question we need not determine, as we have found that the land was subject to taxation. Upon this subject see Butler v. The Board of Supervisors, 46 Iowa, 326.
Affirmed.